If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
                                                                     December 10, 2019
In re L. HERRON, Minor.

                                                                     Nos. 347315; 347316
                                                                     Ingham Circuit Court
                                                                     Family Division
                                                                     LC No. 15-001249-NA


Before: SwARTZLE, P.J., and MARKEY and REDFORD, JJ.

PER CURIAM.

        In these consolidated appeals, respondent-mother and respondent-father each appeal as of
right the trial court’s order terminating their parental rights to their minor child under MCL
712A.19b(3)(c)(i), (g), and (j). Both respondents argue that the trial court erred by finding the
existence of a statutory ground for termination, and both argue that the trial court erroneously
found that termination of their parental rights was in the child’s best interests. We affirm.

                                  I. STANDARD OF REVIEW

        “In order to terminate parental rights, the trial court must find by clear and convincing
evidence that at least one of the statutory grounds for termination in MCL 712A.19b(3) has been
met.” In re VanDalen, 293 Mich. App. 120, 139; 809 NW2d 412 (2011). “If the court finds that
there are grounds for termination of parental rights and that termination of parental rights is in
the child’s best interests, the court shall order termination of parental rights and order that
additional efforts for reunification of the child with the parent not be made.” MCL 712A.19b(5).

       This Court reviews for clear error the trial court’s ruling that a statutory ground for
termination has been established and its ruling that termination is in the child’s best interests. In
re Hudson, 294 Mich. App. 261, 264; 817 NW2d 115 (2011). A finding is clearly erroneous if,
although there is evidence to support it, this Court is left with a definite and firm conviction that
a mistake has been made. Id.

                  II. REASONABLE EFFORTS TO REUNIFY THE FAMILY




                                                 -1-
        Preliminarily, as part of the mother’s argument challenging the existence of a statutory
ground for termination, she summarily asserts that petitioner opposed reunification from the
beginning of this case and never sincerely engaged in providing reunification services. A party
may not simply announce a position and then leave it up to this Court to discover and rationalize
the basis for her claims, or unravel and elaborate for her potential arguments, and then search for
authority either to sustain or reject her position, Wilson v Taylor, 457 Mich. 232, 243; 577 NW2d
100 (1998), and failure to brief an issue adequately constitutes abandonment, McIntosh v
McIntosh, 282 Mich. App. 471, 484; 768 NW2d 325 (2009). Because the mother provides only a
single sentence in her appellate brief regarding this issue, without citation to any authority, she
has abandoned this issue.

       Even if the mother had properly framed this issue for appellate review, her argument is
unsupported by the record. Before a court may contemplate termination of parental rights, the
Department of Health and Human Services (DHHS) must make reasonable efforts to reunite the
family. MCL 712A.19a(2). “The adequacy of the petitioner’s efforts to provide services may
bear on whether there is sufficient evidence to terminate a parent’s rights.” In re Rood, 483
Mich. 73, 89; 763 NW2d 587 (2009).

         In this case, the record does not support the mother’s argument that the DHHS failed to
make reasonable efforts to reunify her with the child. The trial court obtained jurisdiction over
the child in December 2015, following which the mother was offered a treatment plan and
provided with services for approximately three years. The purpose of a treatment plan is to
facilitate the return of a child to his or her parent. In re Mason, 486 Mich. 142, 156; 782 NW2d
747 (2010). Among the many services provided to the mother were: (1) a substance abuse
assessment; (2) drug screening and bus passes for transportation to and from drug screening; (3)
two psychological evaluations; (4) anger-management classes; (5) individual therapy; (6) mental-
health therapy and bus passes or tokens for transportation to and from therapy; (7) foster-care
supportive visitation with a designated visitation coach; (8) parent-mentor programming; and (9)
assistance with the program titled Keeping Families Together. The trial court also provided the
mother her own guardian ad litem. Moreover, the trial court denied an earlier petition to
terminate the mother’s parental rights in February 2018, which afforded the mother an additional
opportunity to work toward reunification. Throughout the case, despite the many services
offered, the mother’s participation in services was sporadic and inconsistent. The mother has not
shown that petitioner failed to make reasonable efforts to reunify her with her child.

                          III. REASONABLE ACCOMMODATION

        Additionally, the mother summarily asserts that she was diagnosed with cognitive
deficits, but the DHHS never offered her additional help she may have needed. Again, because
the mother provides only a single sentence in her appellate brief regarding this issue, without
citation to any authority, she has abandoned this issue. See Wilson, 457 Mich. at 243, and
McIntosh, 282 Mich. App. at 484.

        Even if the mother had properly raised this issue, the record does not support her claim
that the DHHS did not reasonably accommodate her disability. Under the Americans with
Disabilities Act (ADA), 42 USC 12101 et seq., the DHHS is obligated to reasonably
accommodate a parent’s disability by reasonably modifying its services or programs to a

                                                -2-
disabled parent. In re Hicks, 500 Mich. 79, 85-86; 893 NW2d 637 (2017). In an effort to
accommodate her cognitive deficits, the DHHS provided the mother with two psychological
evaluations and a guardian ad litem. In addition, the DHHS designated a support person to assist
the mother with making her appointments for the services offered to her. On the record before
this Court, the mother has not shown that petitioner failed to reasonably accommodate her
disability.

                                IV. STATUTORY GROUNDS

       The trial court found that grounds for terminating respondents’ parental rights existed
under MCL 712A.19b(3)(j), which authorizes termination of parental rights under the following
circumstances:

               (3) The court may terminate a parent’s parental rights to a child if the
       court finds, by clear and convincing evidence, 1 or more of the following:

                                             * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

        With respect to § 19b(3)(j), either physical or emotional harm is sufficient to support
termination under § 19b(3)(j), In re Hudson, 294 Mich. App. at 268, and a parent’s failure to
comply with the terms and conditions of her service plan is evidence that the child will be
harmed if returned to the parent’s home, In re White, 303 Mich. App. 701, 711; 846 NW2d 61
(2014).

                                 A. RESPONDENT-MOTHER

        Regarding the mother, we note that the trial court’s reliance on § 19b(3)(j) is supported
by the mother’s continued emotional instability and lack of parenting skills, which in turn
affected her ability to meet the child’s emotional needs. The trial court also discussed the
mother’s strained bond with the child. The DHHS presented evidence concerning the mother’s
inability to deal with stress during parenting visits, and how the visits negatively affected the
child’s behavior. Despite the fact that the child had been in care for three years and the mother
had been provided with many services, the mother’s therapist reported that the mother was still
trying to be a “normal” parent. The mother’s parenting mentor testified that the mother took
suggestions well, but the mentor thought that the mother had made only minimal progress in
applying what she had learned, even taking into account the mother’s cognitive delays. After
three years, the mother had not moved beyond supervised visits, and she demonstrated an
inability to understand how the child’s medical issues impacted his dietary needs. The trial court
did not clearly err by finding that this ground for termination had been proven by clear and
convincing evidence.

                                 B. RESPONDENT-FATHER



                                               -3-
        Regarding the father, the trial court’s reliance on § 19b(3)(j) is supported by his failure to
comply with the terms and conditions of his treatment plan, which is evidence that the child will
be harmed if returned to the father’s home. See In re White, 303 Mich. App. at 711. The father
admitted that he continued to lack adequate housing as of the date of the termination trial. He
would not allow the agency to make a home visit because he still had a broken sewer pipe to
repair. He also continued to demonstrate an inability to accommodate the child’s dietary needs
related to his medical condition. Finally, the father did not recognize that consistently visiting
his child was in the child’s best interests, even after hearing reports of how his failure to visit
consistently negatively affected the child. The trial court did not clearly err when it found that
the evidence supported this ground for termination.

        A trial court need only find clear and convincing evidence of one statutory ground for
termination of parental rights. In re VanDalen, 293 Mich. App. at 139. Therefore, we need not
address the additional statutory grounds for termination considered by the trial court, regarding
either respondent.

                                V. BEST-INTERESTS FACTORS

         Respondents both argue that termination of their parental rights was not in the child’s
best interests. Factors to be considered when evaluating a child’s best interests include “the
child’s bond to the parent, the parent’s parenting ability, the child’s need for permanency,
stability, and finality, and the advantages of a foster home over the parent’s home.” In re
Olive/Metts, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012) (cleaned up). A court may also
consider whether it is likely “that the child could be returned to her parents’ home within the
foreseeable future, if at all.” In re Frey, 297 Mich. App. 242, 248-249; 824 NW2d 569 (2012).

                                  A. RESPONDENT-MOTHER

        In this case, the trial court found that the child had been lingering in care for three years
and had a strong need for permanence and stability. Yet, the mother had made little progress
toward overcoming the barriers to reunification. Although the mother participated in some
services, her participation was inconsistent and she did not benefit from the services provided.
The child was having behavioral issues and, according to the child’s therapist, the issues were
related to the length of time the child had been in care and the child was not likely to make
progress toward resolving his issues until permanence could be established. Further, the child
experienced anxiety about parental visits, and the child’s behavioral issues became worse after
parental visits. The therapist opined that the child would be at risk of harm to his physical and
mental well-being if returned to respondents. Although the case manager acknowledged that a
bond existed between the mother and the child, she further testified that the bond had become
strained and that the child’s need for stability outweighed the bond with his parents. The
caseworker further stated that there was a bond between the child and his foster parents, whom
the child would turn to for comfort, and she opined the foster parents were willing to adopt him.
A preponderance of the evidence supports the trial court’s finding that termination of the
mother’s parental rights was in the child’s best interests.

                                   B. RESPONDENT-FATHER


                                                 -4-
         The trial court noted that the child had a close bond with the father. The trial court also
found, however, that the child’s need for permanence and stability outweighed this bond. This
finding is not clearly erroneous. The evidence indicated that the child’s behavior was
deteriorating because of the instability from being in care for three years, and his therapist
testified that the child could not be expected to make any progress until permanence was
established. The father had barely participated in services and he still did not have suitable
housing. There was no reasonable likelihood that he would be able to provide the permanence
and stability the child required within any reasonable period of time. Moreover, despite the bond
that existed between the child and the father, the father failed to attend parenting time regularly,
and he was unwilling to recognize the child’s medical issues. The evidence supports the trial
court’s finding that termination of the father’s parental rights was in the child’s best interests.

       Affirmed.



                                                             /s/ Brock A. Swartzle
                                                             /s/ Jane E. Markey
                                                             /s/ James Robert Redford




                                                -5-